Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 11, filed 8/16/2021, with respect to all pending claims have been fully considered and are persuasive.  The rejection of 8/16/2021 has been withdrawn. 
The drawings filed on 11/16/2017 are accepted by the Examiner.

Allowable Subject Matter
Claims 1 – 20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
The best prior art found to records are Gorrell (U.S. No. 2003/0184412 A1) and Watanabe (U.S. No. 2015/0285634 A1) which teach the claimed invention however fail to disclose the limitations of “…a first support beam of which one end is connected to one side surface of one end of the resonant beam at a predetermined angle, another end of the first support beam being connected to the semiconductor substrate at a predetermined angle; and a second support beam of which one end is connected to another side surface of the one end of the resonant beam at a predetermined angle, and wherein a first connection point at which the first support beam is connected to the semiconductor substrate, a second connection point at which the second support beam is connected to the semiconductor substrate, and a third connection point at which the in combination with all the remaining limitations as required by the independent claims 1, 7 and 20.  
Hence the prior art of records fail to teach the invention as set forth in claims 1 – 20 and Examiner cannot find specific teaching of the invention, nor reasons within the cited art to combine the elements of these references other than applicant’s own reasoning. In addition, see applicant’s response of 08/16/2021 pp. 11 and 10/30/2020 pp. 8 - 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARRIT EYASSU whose telephone number is (571)270-1403.  The examiner can normally be reached on M - F: 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARRIT EYASSU/Primary Examiner, Art Unit 2861